Citation Nr: 1147446	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant, Appellant's son


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.  The Veteran passed away in April 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) and Board remand.


FINDINGS OF FACT

1.  An April 2004 original death certificate indicates that the Veteran died in April 2004, at the age of 72.  The certificate of death lists the immediate cause of death as cancer.

2.  An April 2004 amended death certificate lists the immediate cause of death as sepsis due to or as a consequence of an ulcerated tracheostomy site.

3.  At the time of the Veteran's death, service connection was in effect for a left foot cold injury, a right foot cold injury, hemorrhoids, and bilateral flatfoot.

4.  The weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the appellant of what information or evidence is needed in order to substantiate the claim, and it must assist the appellant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, prior to an October 2010 readjudication of the claim, letter dated in June 2004 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The June 2004 letter did not fully comply with the Hupp requirements, as it did not contain a statement of the conditions for which the Veteran was service connected at the time of his death and did not make a clear distinction between the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  However, the Board finds that the error in not fully complying with the Hupp requirements was not prejudicial.  In the appellant's hearing testimony and in other statements of record, she expressed her contention that the Veteran's service-connected left foot disorder substantially contributed to his death.  Thus, there is evidence that she was fully aware of the conditions for which the Veteran was service-connected during his lifetime.  

Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, identified private treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, VA obtained a medical opinion addressing the etiology of the cause of the Veteran's death.  In that regard, the Board finds the February 2009 medical opinion to be adequate in this case, as it provides sufficient explanation to support the conclusion that the cause of the Veteran's death is not related to his active duty service or to any service-connected disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has not indicated that she found the opinion inadequate in any way.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant and her stepson contend that the cause of the Veteran's death is related to his service-connected foot disability.  During her August 2008 hearing before the Board, and in an April 2009 statement, the Veteran's son explained that he believed that the Veteran passed away from sepsis from Methicillin-resistant Staphylococcus aureus (MRSA) contracted through surgery in 2002 which was performed on the Veteran's left foot due to his service-connected disability from frostbite.  He explained that the Veteran contracted MRSA initially after his foot surgery in 2002.  He contends that the MRSA remained in the Veteran's body and reappeared following his tracheostomy in March 2004, and that it ulcerated and spread, leading to his death from sepsis.  The appellant's son testified that he worked in the medical field and had a degree in radiologic technology, but that he was not an expert with respect to the Veteran's case.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in April 2004 at the age of 72.  The original certificate of death reported the immediate cause of death as cancer.  In an amended certificate of death, the immediate cause of death was listed as sepsis due to or as a consequence of an ulcerated tracheostomy site.  

At the time of the Veteran's death, service connection was in effect for a left foot cold injury, evaluated as 40 percent disabling; a right foot cold injury, evaluated as 30 percent disabling; bilateral flatfoot, evaluated as 30 percent disabling, and hemorrhoids, evaluated as noncompensable.  

The Veteran's service treatment records are negative for any findings or diagnoses of sepsis or other infection.  Similarly, the service treatment records do not indicate that the Veteran had neck cancer during service.  

VA treatment records reflect that the Veteran underwent a left transmetatarsal amputation in August 2002.  September 2002 VA treatment records show that, after his left foot surgery, he presented for debridement as his wound was still healing.  Shortly thereafter, he developed a fever.  The VA treatment records indicate that the Veteran underwent an irrigation and drainage of a septic knee and note that he had MRSA and was administered antibiotics.  

Private medical treatment records from September 2002 through October 2002 reflect that the Veteran was admitted to the hospital with a fever and that, two weeks before, he underwent transmetatarsal amputation of the left lower extremity.  The Veteran endorsed shortness of breath and trouble breathing and slightly increased secretions from his tracheostomy.  Examination of the right knee revealed it to be red and warm to touch with no obvious swelling or signs of infection.  The left foot was dressed with clean, dry, and intact dressings, but reported to be draining yellow pus.  A September 2002 wound consultation reflects that the Veteran was status post laryngectomy with tracheostomy in the remote past for laryngeal cancer and that he underwent a left transmetatarsal amputation five weeks before, which developed a wound infection.  He presented with leukocytosis, fever, and a draining wound.  The physician diagnosed left lower lobe pneumonia, leukocytisis, and a left transmetatarsal amputation open wound.  The physician felt that the Veteran's sepsis was most likely due to the left lower lobe pneumonia, as his wound was open and draining.  Another September 2002 record reflects that blood cultures were positive for MRSA and beta-hemolytic streptococcus.  The Veteran underwent an arthroscopic arthrotomy of the right knee with copious washout and synovial biopsy.  The preoperative and postoperative diagnoses were septic right knee.  A September 2002 operative report reflects that the Veteran underwent placement of a left subclavian-cuffed, single lumen Hickman line with fluoroscopy.  The preoperative and postoperative diagnoses were MRSA of the left transmetatarsal amputation wound infection and pneumonia.  An October 2002 treatment record reflects a diagnosis of septic right knee, presumably MRSA, improving.  The physician recommended administration of four to five weeks of IV antibiotics.  An October 2002 discharge record notes diagnoses of MRSA, resolved pneumonia, and improved septic right knee.

A February 2006 private medical treatment note from the physician who performed a right knee culture in September 2002 reflects that that the likely genesis of the MRSA infection in September 2002 was the left foot, which had been amputated, and not the knee.

In November 2002, the Veteran underwent a VA feet examination.  The Veteran complained of pain, redness, numbness, and swelling in his feet with resultant surgeries on both feet.  The Veteran noted that he underwent surgery 12 years before and, since that time, had three operations on his left foot and four operations on his right foot.  He indicated that his most recent surgeries were performed six months before on the right foot and three months before on the left foot.  As a result of the surgeries, the Veteran lost two toes from the right foot and all of his toes plus the distal half of the left foot.  After his left foot surgery, he had a staphylococcus infection, which resulted in intravenous antibiotic treatment in the hospital for four weeks.  The VA examiner noted that "[t]hat apparently resolved" but that he still had significant pain, swelling, and redness in the foot.  Physical examination of the right foot reflects that it was stable without signs of infection.  There were two toes missing.  The big toe was present and what appeared to be the fourth and fifth toes were also present.  Ankle and toe range of motion were relatively normal.  The ankle demonstrated 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  The left foot was amputated at approximately the carpometacarpal joint level.  A skin flap was created around the distal site and appeared stable.  There was no sign of infection.  The diagnoses were history of frostbite of the feet and toes with recurrent and increasing pain and recent amputation of two toes from the right foot and most of the structure of the left foot.  

A June 2003 VA treatment record reflects that the Veteran had a longstanding history of dysphagia which was progressively worsening and that he was unable to swallow anything over the prior three days.  The diagnosis was progressive dysphagia.  An esophagogastroduodenoscopy (EGD) was performed, which showed esophageal stricture.  A dilation was then performed.  In March 2004, the Veteran was admitted to the hospital with inoperable head and neck cancer, esophagocutaneous fistula, and acute renal failure.  He reported that he first noticed a small mass on the anterior aspect of his neck with rapid enlargement over the following two days.  He presented to urgent care with an ulcerative suprastomal neck wound.  He complained of extremely tender anterior neck and left otolagia as well as weight loss.  The diagnosis was necrotic suprastomal neck lesion concerning for recurrence of cancer; however, time, course, and presentation was more consistent with infectious etiology.  The ulcer was debrided and fluid was sent for culture.  Multiple biopsies were obtained.  There was no evidence of fistula.  That month, the Veteran underwent a panendoscopy with biopsy and a percutaneous endoscopic gastrostomy tube was placed.  VA treatment records from March 2004 reveal that the Veteran was 14 years status post laryngectomy for squamous cell carcinoma of the larynx with a history of peristomal mass or ulcer.  The Veteran had an ulcerating lesion superior to trach stona.  He reported a history of liquid leaking from the wound when he swallowed.  The biopsy performed in the clinic was negative, and the cultures were found to be growing MRSA.  

In February 2009, VA obtained an opinion addressing the etiology of the cause of the Veteran's death.  The VA physician who provided the opinion was a specialist in infectious diseases.  After reviewing the Veteran's claims file, the VA physician found that, although the Veteran's left foot transmetatarsal amputation was a result of his service-connected left foot frostbite, the staph infection from the Veteran's amputation did not cause or substantially or materially contribute to cause the Veteran's death.  The VA physician explained that the evidence showed that the Veteran had suprastomal cancer which resulted in fistuala and ulcer.  The VA physician noted that the Veteran was admitted for esophagocutaneous fistula and underwent esophagoscopy, biopsy, and a percutaneous endoscopic gastrostomy tube placement with a post operative diagnosis of extensive tumor of the upper esophagus and neck which was felt to be related to a previous diagnosis of squamous cellular carcinoma in 1991.

In an April 2009 statement, K.J., the coroner who issued the Veteran's death certificate, stated that he subpoenaed the Veteran's medical records which showed that, in March 2004, a physician ordered labs and wound cultures of the Veteran's trach site, and that the pathology report revealed that the Veteran had small growths of Pseudomonas Aeruginosa and Providencia Rettgeri.  The coroner opined that, based on the evidence, it was his opinion that the Veteran died from sepsis.

In support of her claim, the appellant submitted webpages providing information on MRSA infection.

After reviewing the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's service treatment records are negative for diagnoses of sepsis or neck cancer.  The appellant does not contend, and the evidence does not show, that the cause of the Veteran's death is directly related to service.  There is no evidence that the Veteran incurred sepsis or neck cancer prior to 1991, over 37 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Similarly, the weight of the competent and probative evidence of record does not indicate that any of the Veteran's service-connected disorders, to include service-connected left foot frostbite, caused or contributed substantially or materially to the Veteran's fatal disease process.  To the contrary, the VA examiner, after reviewing the Veteran's entire claims file, opined that the Veteran's death was not related to the MRSA that he developed after his left foot surgery in 2002.  The VA examiner concluded that the fistula and ulcer were caused by suprastomal cancer, and that the Veteran had inoperable terminal head and neck cancer for which he received hospice care until his demise.  Although K.J., the coroner, opined that the cause of the Veteran's death was from Sepsis, and not from cancer, K.J. did not provide an opinion as to whether the Sepsis from which the Veteran died was caused by his cancer or from the Veteran's September 2002 MRSA infection.  Accordingly, while there is evidence that the Veteran died from Sepsis, the evidence does not show that the sepsis was related to the MRSA that he had in September 2002 following the amputation of his left foot, or that it was otherwise related to his service-connected left foot frostbite.

With regard to the assertions provided by the appellant and the appellant's son-in-law that the Veteran's sepsis was caused by his September 2002 MRSA infection which developed as a result of the amputation that he had on his service-connected left foot, the Board does not find these statements to be competent evidence of the etiology of the cause of the Veteran's death, as the etiology of a complicated disease process like sepsis requires medical diagnosis based on diagnostic tests which neither the appellant nor the appellant's son-in-law have not performed and are not trained to perform or interpret.  See Jandreau, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  While the appellant's and her son-in-law's statements are competent evidence as to observable symptomatology, the statements provided by the appellant and her son-in-law do not report any observable symptoms.  Instead, they draw medical conclusions which the appellant and her son-in-law are not qualified to make.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In that regard, during the appellant's August 2008 hearing before the Board, the appellant's son-in-law testified that he worked in the medical field, and that he had a degree in radiologic technology.  While the appellant's son-in-law may work in the medical field in general, he is not a physician and is not competent to make medical determinations regarding the etiology of a complicated disease process like sepsis.  To that end, the Board observes that the appellant's son-in-law admitted during his testimony before the Board that he was not attempting to provide expert testimony regarding the etiology of the cause of the Veteran's death.  Thus, neither the appellant nor the appellant's son-in-law's statements are competent evidence of the etiology of the cause of the Veteran's death.

The Board also acknowledges the medical webpages that the appellant submitted pertaining to MRSA.  While the medical article provides general information regarding MRSA, none of these documents address the facts in this particular Veteran's case, do not amount to competent medical evidence of a nexus between the cause of the Veteran's death and his service-connected left foot frostbite, and are unsupported by a medical opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).

The only competent medical evidence of record addressing the etiology of the cause of the Veteran's death is the February 2009 VA opinion, which states that it was not at least as likely as not that the Veteran's service-connected left foot disability, i.e., the staph infection from his amputation, either caused or substantially or materially contributed to the Veteran's death.  Accordingly, as there is no competent evidence of record linking the Veteran's fatal disease process to his active military service or to any of his service-connected disabilities, service connection for the cause of the Veteran's death is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


